DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1 ,12, and 17, these claims recite “a node such that the second reference current is subtracted from the first reference current at the node”.  Applicant’s specification paragraph 17 recites, “The bandgap-less apparatus of some embodiments subtracts two different PTAT currents so that the resulting current has zero or substantially zero temperature coefficient (zero-TC)” and paragraphs 46, 48, and 49 recites the equation and results of the subtraction.  Yet in figures 4, 7, and 8, the first and second reference generator are merely connected at a node (Y) with no intervening circuitry, which would result in the node being a node of addition.  The written description does not disclose how a subtraction takes place when a it is well known in the art that such a connection node is done as addition, and since both nodes are the same coefficient as a written in the description it is not understood how they are subtracted from each other.  As such it is not understood to a person of ordinary skill in the art how a subtraction is done at a summation node based on the written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (Pub 2020/0011742, further referred to as Ma).
As to claim 1, Ma teaches an apparatus comprising (fig 4):
a first circuit (310) to generate a first reference current with a first temperature coefficient (paragraph 30);
a second circuit (320) to generate a second reference current with a second temperature coefficient, wherein the first circuit is coupled to the second circuit via a node (330) such that the second reference current is subtracted from the first reference current at the node (paragraph 32); and
a current mirror (current mirror connected to 330, discussed in fig 1 and 3, paragraphs 20 and 32) coupled to the node, wherein the current mirror is to provide a third reference current (I4).
As to claim 2, Ma teaches the third reference current is proportional to a difference between the second reference current and the first reference current (paragraph 19 and 20).
As to claim 4, Ma teaches the first temperature coefficient is positive (PTAT or CTAT) and the second temperature coefficient is negative (CTAT or PTAT)(paragraphs 30 and 31).
As to claim 5, Ma teaches wherein the first temperature coefficient is positive (PTAT or CTAT) and the second temperature coefficient is positive (PTAT or CTAT can be picked, paragraphs 30 and 31) such that the first temperature coefficient has a different slope than the second temperature coefficient (paragraph 30 and 31).
As to claim 6, Ma teaches the first temperature coefficient is negative (PTAT or CTAT)) and the second temperature coefficient is positive (CTAT or PTAT)(paragraphs 30 and 31).
As to claim 7, Ma teaches wherein the first temperature coefficient is negative (PTAT or CTAT)  and the second temperature coefficient is negative (PTAT or CTAT can be picked, paragraphs 30 and 31)  such that the first temperature coefficient has a different slope than the second temperature coefficient paragraph 30 and 31).
As to claim 8, Ma teaches wherein the first circuitry comprises first interlock current mirrors to generate the first reference current (fig 2, the PTAT or CTAT current used is generated by a reference generator comprising a plurality of interlock current mirrors, paragraphs 17, 31, and 32).
As to claim 9, Ma teaches wherein the second circuitry comprises second interlock current mirrors to generate the second reference current (fig 2, the PTAT or CTAT current used is generated by a reference generator comprising a plurality of interlock current mirrors, paragraphs 17, 31, and 32).
As to claim 12, Ma teaches an apparatus comprising (fig 4):
a first reference current generator circuit (310) to generate a first reference current with a first temperature coefficient (paragraph 30);
a second reference current generator circuit (320) to generate a second reference current with a second temperature coefficient, wherein the first circuit is coupled to the second circuit via a node (330) such that the second reference current is subtracted from the first reference current at the node (paragraph 32); and
a current mirror (current mirror connected to 330, discussed in fig 1 and 3, paragraphs 20 and 32) coupled to the node, wherein the current mirror is to provide a third reference current (I4) that is proportional to a difference between the second reference current and the first reference current (paragraph 19 and 20).
As to claim 14, Ma teaches wherein the third reference current has substantially zero temperature coefficient (paragraphs 19, 20, and 34).
As to claim 15, Ma teaches wherein the first circuitry comprises first interlock current mirrors to generate the first reference current (fig 2, the PTAT or CTAT current used is generated by a reference generator comprising a plurality of interlock current mirrors, paragraphs 17, 31, and 32).
As to claim 16, Ma teaches wherein the second circuitry comprises second interlock current mirrors to generate the second reference current (fig 2, the PTAT or CTAT current used is generated by a reference generator comprising a plurality of interlock current mirrors, paragraphs 17, 31, and 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma.
As to claim 3, Ma teaches an apparatus comprising (fig 4):
a first circuit (310) to generate a first reference current with a first temperature coefficient (paragraph 30);
a second circuit (320) to generate a second reference current with a second temperature coefficient, wherein the first circuit is coupled to the second circuit via a node (330) such that the second reference current is subtracted from the first reference current at the node (paragraph 32); and
a current mirror (current mirror connected to 330, discussed in fig 1 and 3, paragraphs 20 and 32) coupled to the node, wherein the current mirror is to provide a third reference current (I4); and wherein the third circuit comprises a current mirror (paragraph 20).
Ma does not teach converting the current to a voltage.
As would have been recognized by a person of ordinary skill in the art converting the current generated in Ma (I4) into voltage is done merely as a design choice to choosing a notoriously well known electrical property conversion to be used (voltage is based on current via ohms law (V=RI)) to be used in other circuitry.  As such it would have been obvious to a person of ordinary skill in the art to use voltage instead of current in the output of Ma as it would be a mere matter of design choice to using a notoriously well known electrical conversion for user desired purposes.
As to claim 11, Ma teaches using various transistors (M3A-C and M3E, M3F), in first and second current generation circuit.  As would have been recognized by a person of ordinary skill in the art, choosing a saturation level for the current to be at saturation or below “subthreshold” is done as a design choice, to choosing gate voltage levels for the transistors taught in Ma in order to control current flow (I31 and I32, paragraph 30) for the currents generated in Ma.
As to claim 13, Ma teaches a current mirror (current mirror connected to 330, discussed in fig 1 and 3, paragraphs 20 and 32) coupled to the node, wherein the current mirror is to provide a third reference current (I4); and wherein the third circuit comprises a current mirror (paragraph 20).
As would have been recognized by a person of ordinary skill in the art converting the current generated in Ma (I4) into voltage is done merely as a design choice to choosing a notoriously well known electrical property conversion to be used (voltage is based on current via ohms law (V=RI)) to be used in other circuitry.

Claims 10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Liang (Pub 2020/0401177).
As to claim 10, Ma teaches an apparatus comprising (fig 4):
a first circuit (310) to generate a first reference current with a first temperature coefficient (paragraph 30);
a second circuit (320) to generate a second reference current with a second temperature coefficient, wherein the first circuit is coupled to the second circuit via a node (330) such that the second reference current is subtracted from the first reference current at the node (paragraph 32); and
a current mirror (current mirror connected to 330, discussed in fig 1 and 3, paragraphs 20 and 32) coupled to the node, wherein the current mirror is to provide a third reference current (I4).
	Ma does not teach start up circuitry
	Liang teaches a current mirror circuit (fig 3) where a start up circuit (302) is used with a temperature current generation circuit (306).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the current generator taught in Ma with the startup circuitry taught in Liang in order to improve control in bias current circuitry. 
As to claim 17, Ma teaches an apparatus comprising (fig 4):
a first circuit (310) to generate a first reference current with a first temperature coefficient (paragraph 30);
a second circuit (320) to generate a second reference current with a second temperature coefficient, wherein the first circuit is coupled to the second circuit via a node (330) such that the second reference current is subtracted from the first reference current at the node (paragraph 32); and
a current mirror (current mirror connected to 330, discussed in fig 1 and 3, paragraphs 20 and 32) coupled to the node, wherein the current mirror is to provide a third reference current (I4).  Liang teaches using a current generation circuit used in a wireless circuit (fig 9) with a memory (912) and wireless interface (908) to communicate with a processor (902) comprising the reference generation circuit (paragraph 91).
As to claim 18, Ma teaches a current mirror (current mirror connected to 330, discussed in fig 1 and 3, paragraphs 20 and 32) coupled to the node, wherein the current mirror is to provide a third reference current (I4); and wherein the third circuit comprises a current mirror (paragraph 20).
As would have been recognized by a person of ordinary skill in the art converting the current generated in Ma (I4) into voltage is done merely as a design choice to choosing a notoriously well known electrical property conversion to be used (voltage is based on current via ohms law (V=RI)) to be used in other circuitry.
As to claim 19, Ma teaches wherein the third reference current has substantially zero temperature coefficient (paragraphs 19, 20, and 34).
As to claim 20, Ma teaches wherein the first circuitry comprises first interlock current mirrors to generate the first reference current (fig 2, the PTAT or CTAT current used is generated by a reference generator comprising a plurality of interlock current mirrors, paragraphs 17, 31, and 32), wherein the second circuitry comprises second interlock current mirrors to generate the second reference current (fig 2, the PTAT or CTAT current used is generated by a reference generator comprising a plurality of interlock current mirrors, paragraphs 17, 31, and 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raghavan et al (Pub 2020/0218304) teaches a current generation circuit with output adjustment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849